Johnson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court, that the merchandise covered by the above-entitled appeal for reappraisement, set out also in the annexed Schedule which is made a part hereof, consists of pleasure boats valued under $15,000 each, exported from Sweden.
That at the time of exportation thereof to the United States, the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal market of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for export to the United States, including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was1 the invoiced *465and entered value; and that there was no higher foreign value for such or similar merchandise at the time of exportation.
IT IS FURTHER STIPULATED AND AGREED that this appeal for re-appraisement may be deemed submitted for decision on this stipulation.
On the agreed facts, I find that the export value, as that value is defined in section 402a(d) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 70 Stat. 943, and in accordance with T.D. 54521, is the proper basis for the determination of the value of the pleasure boats involved herein and that such value is the invoiced and entered value of each boat.
Judgment will be rendered accordingly.